Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cooling device for controlling a temperature of liquid foodstuffs” in claim 1. Applicant specification discloses that the contact plates are cooled by a cooling device, for example a compression refrigeration machine, via separate cooling circuits. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a separate heat-conducting contact surface for each of the storage containers which, when a respective one of the storage containers is inserted, is in heat-conducting contact with a heat-conducting outer wall of the respective storage container, is adapted to cool the contents of the storage container" in lines 9-13.  
It is unclear how the storage containers, when inserted, is in heat conducting contact with a heat-conducting outer wall of itself? Applicant’s specification discloses that “the milk containers each stand on a heat-conducting contact plate. In the exemplary embodiment, the bottom surface of the milk containers is slightly larger than the standing surface of the contact plates such that sufficient contact between bottom and standing surface is always ensured” in paragraph 0028. The examiner suggest amending claim 1 in accordance to applicant’s specification paragraph 0028.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Schulse (US Patent 2,098,210 A).
With respect to claim 1, Schulse teaches of a supply device (Figure 2) for one or more beverage dispensing machines 29 (Pages 2, Col. 1, lines 50-56; Figures 2 and 4-6), comprising a receiving compartment (i.e. behind dispensing bar or serving counter; Page 2, lines 50-53; Figure 2) adapted for insertion of at least two storage containers 12, 13 for liquid foodstuffs (Page 2, Col. 1, lines 3-11; Figures 1-6), the storage containers 12, 13 are connectable to the one or more beverage-dispensing machines 29 (i.e. Per Merriam-Webster machine is defined as a mechanically, electrically, or electronically operated device for performing a task. Thus the dispensing draft unit 29 comprises of a metal tube 30 and dispensing faucet 31. The metal tube 30 is connectable to dispensing faucet 31 or a different beverage-dispensing machine from the supply device.) via foodstuff lines 30 (Page 2, Col. 1, lines 53-62; Figures 1-6), a cooling device 80 for controlling a temperature of liquid foodstuffs (i.e. beer; Page 1, Col. 1, lines 5-10; Figures 1-6), which are placed in the storage containers 12, 13, to a predeterminable temperature (Page 2; Col. 1, line 73 thru Page 2, Col. 2, line 10; Figures 1-6), a separate heat-conducting contact surface 71 for each of the storage containers 12, 13 which, when a respective one of the storage containers 12, 13 is inserted, the separate heating conducting surface 71 is in heat-conducting contact with a heat-conducting outer wall 61 of the respective storage container 12, 13 is adapted to cool the contents of the storage container 12, 13 (Page 3, Col. 1, lines 8-46; Figures 1-6); and a separately controllable cooling circuit 35’, 36’ of the cooling device 80 that cools each of the heat-conducting contact surfaces 71 to provide selective cooling for each of the storage containers 12, 13 (Page 3, Col. 1, lines 21-40; Figures 1-6). 

With respect to claim 3, Schulse discloses that the cooling device 80 has a common compressor 82, 86 for the separate cooling circuits 35’, 36’ and separate evaporator 70 of the separate cooling circuits 35’, 36 (Page, Col. 1, line 73 thru Col. 2, line 10; Col. 6, lines 1-6).

With respect to claim 6, Schulse teaches that each of the storage containers 12, 13, a pump 81 for conveying the liquid foodstuff (Page 2, Col. 1, line 65 thru Col. 2, line 10; Figures 1-6).

With respect to claim 7, Schulse discloses of at least one of holding elements or press-on elements 66-67 that hold the storage container 12,13 against the associated contact surfaces 71 (Page 3, Col. 1, lines 8-40; Figures 1-6).

With respect to claim 9, Schulse discloses that the separate heat-conducting contact surface 71 for each of the storage containers 12, 13 physically contacts the heat-conducting outer wall 61 of the respective one of the storage containers 12, 13 that is inserted to cool the contents of the storage container 12, 13 (Page 3, Col. 1, lines 8-40; Figures 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US Patent 2,446,895 A) in view of Reyhanloo (US 2013/0115343 A1).
With respect to claim 1, Weiss teaches of a supply device (Figure 1) for one or more beverage dispensing machines 14, 15, 21 (Col. 3, lines 14-32; Figures 1-6), comprising a receiving compartment 10 adapted for insertion of at least two storage containers B for liquid foodstuffs (Col. 3, lines 14-23; Figures 1-6), the storage containers B are connectable to the one or more beverage-dispensing machines 14, 15, 21 (i.e. Per Merriam-Webster machine is defined as a mechanically, electrically, or electronically operated device for performing a task. Thus the dispensing heads 14-15, 21 are a beverage-dispensing machines) via foodstuff lines 44, 45, 71 (Col. 5, lines 39-56; Col. 5, lines 70 thru Col. 6, line 6; Figures 1-6), a cooling device 20 (i.e. package unit 20) for controlling a temperature of liquid foodstuffs (i.e. draft beer; Col. 1, lines 30-36), which are placed in the storage containers B, to a predeterminable temperature (Col. 3, lines 24-45; Figures 1-6), as best understood a separate heat-conducting contact surface 26 for each of the storage containers B which (Col. 3, lines 17-32; Figures 1-6), when a respective one of the storage containers B is inserted, is in heat-conducting contact with a heat-conducting outer wall (barrel surface; Figure 1) of the respective storage container B is adapted to cool (i.e. heat transfer via air such as a refrigerated space. Note: As best under stood the separated heat conducting contact surface is connected to anything, it is just reserved for storage container) the contents of the storage container B (Col. 3, lines 14-23; Figures 1); and a separately controllable cooling circuit 53 of the cooling device 20 that cools each of the heat-conducting contact surfaces 26 to provide selective cooling for each of the storage containers B (Col. 4, lines 34-68; Figures 1-6).
However, Weiss is silent regarding that the storage containers are connected to the one or more beverage-dispensing machines via foodstuff lines. 
Reyhanloo teaches that the storage containers 14 are connectable to the one or more beverage-dispensing machines 62 via foodstuff lines 30 (Para. 0074, 0091; Figures 1a-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to modify Weiss with Reyhanloo, by adding to the supply device tap outlet lines as taught by Weiss the incorporation of the one or more beverage-dispensing machines to receive the supply device outlet line as taught by Reyhanloo, to allow a user to control the delivering state of the beverage to a container in preparation of the user’s desired beverage specialty.

Claims 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schulse (US Patent 2,098,210 A) in view of Forsythe et al (US 5,363,671 A).
With respect to claim 2, Schulse teaches each of the heat-conducting contact surfaces 70 in combination with a temperature sensor 85 for determining an actual temperature in an associated one of the foodstuff containers 12, 13, and a cooling power supplied by the cooling device 80 to each of the contact surface 70 is controlled via the temperature sensor 85 (Page 2, Col. 1, line 73 thru Page 2, Col. 2, line 10; Page 3, Col. 1, lines 21-40; Figures 1-6).
However, Schulse is silent regarding the heat-conducting contact surfaces is provided with a temperature sensor for determining an actual temperature in an associated one of the foodstuff containers. 
Forsythe et al teaches that the heat-conducting contact surfaces 15 is provided with a temperature sensor 43 for determining an actual temperature in an associated one of the foodstuff containers 13 (i.e. the containers contains the beverage; Col. 3, lines 6-30; Figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to modify Schulse with Forsythe et al, by adding to the heat conducting contact surfaces as taught by Schulse the incorporation of the temperature sensor to the heat conducting contact surfaces as taught by Forsythe et al, to provide the regulation of the flow of refrigerant to a cooling coil to maximize efficiency. 

With respect to claim 4, Schulse, as applied to claim 1, does not explicitly disclose a control unit which is connectable to a corresponding control unit of the one or more beverage-dispensing machines and which sends which is configured to send a signal for blocking a product for as long as at least one of a product temperature deviating from a predeterminable desired temperature prevails in an associated storage container, or a remaining product quantity falls below a predeterminable minimum quantity. 
Forsythe et al teaches that a control unit 81 which is connectable to a corresponding control unit 113 of the one or more beverage-dispensing machines 119 and which sends which is configured to send a signal for blocking a product for as long as at least one of a product temperature deviating from a predeterminable desired temperature prevails in an associated storage container 103, or a remaining product quantity falls below a predeterminable minimum quantity (Col. 5, line 45 thru Col. 6, line 2; Figure 8) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to modify Schulse with Forsythe et al, by adding to the supply device with separate cooking circuits as taught by Schulse to incorporate the control units with separate cooling circuits as taught by Forsythe et al, for improving modular beverage cooling and dispensing system to provide increased efficiency of the system.

With respect to claim 8, Schulse, as applied to claim 1, does not explicitly disclose of valves for each of the cooling circuit that allow separate control of the cooling power supplied to contact surface. 
Forsythe et al teaches that valves 41 for each of the cooling circuit 3 that allow separate control of the cooling power supplied to contact surface 15 (Col. 3, line 61 thru Col. 4, line 17; Figure 7). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to modify Schulse with Forsythe et al, by adding to the expansion valve and the cooling circuits arrangement as taught by Schulse to incorporate the valve arrangement of each of the cooling circuits as taught by Forsythe et al, to provide the regulation of the flow of refrigerant to a cooling coil to maximize efficiency.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schulse (US Patent 2,098,210 A) in view of Reyhanloo (US 2013/0115343 A1). 
With respect to claim 5, Schulse, as applied to claim 1, does not explicitly disclose of a display device on which actual temperature values measured on the respective contact surfaces are displayable. 
Reyhanloo teaches that a display device 82 on which actual temperature values measured on the respective contact surfaces 14, 18 are displayable (Para. 0100; Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to modify Schulse with Reyhanloo, by adding to the supply device control system as taught by Schulse, the incorporation of the temperature display device and control system as taught by Reyhanloo, for informing the user of the state of the auxiliary units and transferring information relating to the selection of beverage to the controlling logic.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schulse (US Patent 2,098,210 A) in view of Wongsa (US 2015/0315007 A1).
With respect to claim 10, Schulse as applied to claim 1, does not explicitly disclose that the separate heat-conducting contact surface for each of the storage containers has an attached or integral cooling coil that carries a cooling fluid.
Wongsa teaches that the separate heat-conducting contact surface 27a, 27b for each of the storage containers 130a, 130b has an attached or integral cooling coil 91a, 91b that carries a cooling fluid (Para. 0053; Figures 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to modify Schulse with Wongsa, modifying the separate heat conducting contact surface as taught by Schulse to incorporate the evaporator coils of the separate heat conducting contact surface as taught by Wongsa, to raise the temperature and store the energy of the cooling medium in the beverage.

Response to Arguments
Applicant’s arguments, see pages 5-9 of remarks, filed February 02, 2021, with respect to the rejection(s) of claim(s) 1-9 under 35 USC §102 and 35 USC §103 have been fully considered and are persuasive.  Therefore, the 35 USC §102 rejections anticipated by Feldmann alone has been withdrawn.  Furthermore the 35 USC §103 rejections over Feldmann and Reyhanloo in combination has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC §102 rejections anticipated by Schulse (US Patent 2,098,210 A). Furthermore, a new ground(s) of rejection is made in view of 35 USC §103 rejections anticipated by Weiss (US Patent 2,446,895 A) in view of Reyhanloo (US 2013/0115343 A1).
 After further search and consideration the examiner has found newly recited prior art Schulse that teaches of foodstuff lines that are capable of being connected to a device external to the supply device as taught by Schulse. Schulse teaches of a cooling device with a separate heating conducting contact surface cooled by a separately controllable cooling unit which is suggested by the language of claim 1. However, since applicant claim language only requires a separate heat conducting contact surface and that the storage containers is insertable so that the heat conducting outer wall of the storage container is in heat conducting contact to cool the contents of the storage container, the examiner interprets that Schulse alone explicitly and suggestively teaches all of the language of claim 1. 
Also the examiner found newly recited prior art Weiss that teaches of a separate heat conducting contact surface and that the storage containers is insertable so that the heat conducting outer wall of the storage container is in heat conducting contact with the air medium to cool the contents of the storage container. Since applicant’s claim does not teach that the separate heat conducting contact surface is in heat conducting contact with a heat conducting outer wall of the respective storage container, the examiner interprets that Weiss explicitly and suggests all of the language of claim 1 except for the one or more beverage dispensing machine. With Reyhanloo remedying the deficiencies of Weiss, the examiner found that the combination of Weiss and Reyhanloo teaches all of the language of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        June 25, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761